Title: To George Washington from Gunning Bedford, 15 January 1777
From: Bedford, Gunning
To: Washington, George



Hond Sir,
Philada Jany 15th 1777

I returned sometime ago from Baltimore, & with me brought the inclosed letter; as I knew it chiefly respected myself, I intended to have done myself the honor of delivering it to you in person; but when I came here, I found the Militia as they passed thro were to receive a months pay advance; the paymaster here found difficulty in paying them off without their being mustered; that I have been oblidged to attend to that matter since my arrival.
The confusion that has attended the Muster Masters department, since the commencement thereof, & the many difficulties that have intervened to prevent the executing the office to that benefit to the

publick, for which it was intended; will induce me to set down to think of some regulations, which will be necessary to take place in the Department, on the new establishment. When I shall have commited my thoughts on the subject to paper, I will transmit them to your Excellency for your approbation, or rejection.
I hope your Excelly will be so good, as to spend a thought, on that part of Mr Chase’s letter which respects myself. The pay annexed to the office, is by no means such as will support the dignity of it, or even the character of a gentleman; & what is more mortifying, every Deputy in the Department, receives the same, down to Deputies of Deputy; they make no distinction.
As to the matter of rank; it is a line in which I could wish to stand fixed in the army; but as it may require further proof of merit, then your Excelly has had an opportunity of discovering in me; I just mention it. I have the honor to be with the greatest esteem, your Excellencys Most Obedt Very Hbble Srvt

Gunn’g Bedford

